Citation Nr: 0032668	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-19 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
emotionally unstable personality with passive-aggressive and 
depressive features.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, his sister, and his daughter


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served in the Naval Reserve from May 1965 to 
August 1966; he had active duty from August 1966 to October 
1966.  He is currently represented by the American Legion.  

The issue of entitlement to service connection for a back 
disorder was previously denied by a Department of Veterans 
Affairs (VA) rating decision of April 1971.  The veteran did 
not appeal that determination within one year of the notice 
thereof, and the decision became final.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
August 1999, by the Columbia Regional Office (RO), which 
denied the veteran's claim of entitlement to service 
connection for a nervous disorder.  The notice of 
disagreement with this determination was received in August 
1999.  The statement of the case was issued in August 1999.  
The veteran's substantive appeal (VA Form 9) was received in 
September 1999.

The veteran and his wife, sister, and daughter appeared and 
offered testimony at a hearing before a Hearing Officer at 
the RO in November 1999.  A transcript of that hearing is of 
record.  A supplemental statement of the case was issued in 
January 2000.  Another VA Form 9 was received in January 
2000.  Additional private treatment reports were received in 
March and October 2000.  Thereafter, supplemental statements 
of the case were issued in September and October 2000, 
respectively.  The appeal was received at the Board in 
November 2000.  


REMAND

The Board notes that, in the veteran's substantive appeal (VA 
Form 9), received in September 1999, he requested a hearing 
before a Hearing Officer at the RO.  As noted above, a 
hearing before a hearing officer was conducted in November 
1999.  However, in another VA Form 9, received in January 
2000, the veteran indicated that he wished to appear for a 
personal hearing before a Member of the Board, at the RO.  
Accordingly, the Board finds that further procedural action 
is in order to fulfill this request for a hearing before a 
Member of the Board, to the extent indicated.  38 U.S.C.A. 
§ 7110 (West 1991).  

In light of the foregoing, it is the decision of the Board 
that further development of this claim is in order.  
Accordingly, this case is hereby REMANDED for the following 
action:

The RO should undertake all necessary 
action to properly schedule this veteran 
for a personal hearing before a Member of 
the Board, at the RO, as soon as is 
practicable.  A transcript of the hearing 
should be made and associated with the 
record on appeal.  

Thereafter, the case should be returned to the Board after 
compliance with all appropriate appellate procedures.  No 
action is required of the veteran until he is further 
notified.  In requesting the above action, the Board does not 
intimate any opinion, either legal or factual, as to the 
ultimate outcome of this case pending completion of the 
requested development.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).



